      21-30071-hcm Doc#27 Filed 03/08/21 Entered 03/08/21 08:52:33 Main Document Pg 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of Texas
 In re       The Gateway Ventures, LLC                                                                              Case No.      21-30071
                                                                                 Debtor(s)                          Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                      $                Note 1 below
             Prior to the filing of this statement I have received                                            $                Note 1 below
             Balance Due                                                                                      $                Note 2 below

2.     $    1,200       of the filing fee was paid pre-petition (the full filing fee has been paid to the Court).

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Ordinary and reasonable prosecution of Chapter 11 case as set forth in engagement letter, through effective date of plan, dismissal, and/or
            conversion.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service: Tax and securities matters.

Note 1: The Debtor paid $1200 for application toward the filing fee on Feb. 5, 2021. The Debtor paid $30,800 on Feb. 9, 2021 for the balance of the
     retainer due, which as of this filing is held in trust pending (1) approval of the employment of WKPZ and (2) interim and-or final fee
     application(s).

Note 2: Any and all amounts due and owing under WKPZ's employment by the Debtor and as approved by interim and-or final fee application(s),
     based upon the hourly rate arrangement between WKPZ and the Debtor plus the reimbursement of expenses.

See also, WKPZ's application to employ and any and all amendments and-or supplements thereto.

                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 7, 2021                                                               /s/ Jeff Carruth
     Date                                                                        Jeff Carruth 24001846
                                                                                 Signature of Attorney
                                                                                 Weycer, Kaplan, Pulaski & Zuber, P.C.
                                                                                 3030 Matlock Rd. Suite 201
                                                                                 Arlington, TX 76015
                                                                                 (713) 341-1158 Fax: (866) 666-5322
                                                                                 jcarruth@wkpz.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
